Case 1:20-cv-01842 Document 1-1 Filed 07/08/20 Page 1 of 16

EK AHIBIT A
Case 1:20-cv-01842 Document 1-1 Filed 07/08/20 Page 2 of 16
Filed
D.C. Superior Court
05/18/2020 16:222M
Clerk of the Court

mA
oe
at
ood,
0
os
pon,
bad
a
oe,
om,
=
we
‘poe
oe,
od
nam
‘aon
“am
weeA
ah,
on,
‘eee
wets
*
wees,
rere,
aod
weve
Me,
on
pots,
el
‘te
42
fr,
Whee
‘sept
yee
wee,
“i
wai,
wee,
tt
ths
‘y
yr

%

a

ane) Gx OOo &

 

‘Valdes and Brenda Valdes =
ATENS Ard FLNUAW J s

Washington OC 20011 .

 

PlatntiHfs *

 

paapner A. Alexander *
8 Stone Brook Dr., *

ivoryion, CT 06442 5

 

Respandents *
a

MONE SPR RSM MAR SS Sopot eS Ree ee AS SES SS Se CEO ak ksk kG ao Ss
COMPLAINT FOR NEGLIGENCE, NEGUIGENCE PER
CONTRACT AND PROPERTY Daa. eer VIOLA

PROPER OCTION LAWS, CONSTRUCTIVE EVIC THON AND ©)

 
 
 
 
 

 

Pores now, Plains, by and through their attoraey, 8. Maran C}

 

+ Defendants. They state as folio

 
20-cv-01842 Document 1-1 Filed 07/08/20 Page 3 of 16

Case 1

 

 

 

 

te
”
nee

 

 

yndiord

€

 

eF

     
  
  

: oe ie BA
— aa se *

 
 
20-cv-01842 Document 1-1 Filed 07/08/20 Page 4 of 16

Case 1

 

 

 

 

 

© the a

rat

PACOMpS

uffs, §

© Plain

ood,

were set for

Te

He 6aY

%
g

f

wraphs, a9 j

SAFES

5

 
 

 

 

FUCK &

ro ure

 

  

‘t

im

ied for a bas}

“pi

 

 

 

 

no

 
 

ayy:
eed VCERAY

 

 

 

 

 

 
20-cv-01842 Document 1-1 Filed 07/08/20 Page 5 of 16

Case 1

 

 
 

HE OW

RSA

 

ii

in

 

  

 

 

 

rmatic

3 fife

fev

 

 

  

 

oeud,

h

     

ry the

WS 3

nach

ie y

pir
Send

er efe

 

 

 
20-cv-01842 Document 1-1 Filed 07/08/20 Page 6 of 16

Case 1

 

 

JOMPESE

  

 

eDow

Fih

&

  

FEN

or tes

mutable &

iS are $

ry

Uy

43

 

 

vo Plain

i
5

 

Aigied abovws, t

 

 

 

 

LET Ege RY

&

+
S

ENT HY BRE

 

 

 

 
20-cv-01842 Document 1-1 Filed 07/08/20 Page 7 of 16

Case 1

 

 

2

ay

  

¥

3E

t
x

 

i

 

raey Xe
ES

 

 
20-cv-01842 Document 1-1 Filed 07/08/20 Page 8 of 16

Case 1

 

My

mt

 

¥

 

a}

 

3

 

 

 

. INCOrporates

.

he Plain

op

 

 

 

e set forth here

A

DR We

Sa

  

he

Ft

x
t

hs. :

ap

 

tg
££
a
a

 

 

  

PHYEY

5

 

AE AY

 

Yer

‘
38

res

   

 

  

ATION OF

2

 

iN

oe

 
20-cv-01842 Document 1-1 Filed 07/08/20 Page 9 of 16

Case 1

we

ORE

NCOTY

y

vit?

 

 

oo
Paes,
whee
As
new

8 despi

we

Re

  
1 Filed 07/08/20 Page 10 of 16

01842 Document 1-

Case 1:20-cv

 

oe
2
=
fe
a

a
a}

yo

Pio ge f

 

  

 

 

 

AQ

&

 

 

SS

 
 

cay

iad

 

ot

5
VS for

ERAS

i

a

iH

 

S pra
1h

ime yy

ff

dat
he Plain

gl

“O
¢
I

ee

i 4
CUI O

4
day
x

“t

a jury trial

stow

ORE
oan

®

 

ride

        

nh

ad souse p

Me
7 fe

ermand:

£

fo pa

mat

u

 

Fad ;

the
fF

a

 

Ey gn
‘

i

 

Columbia.

Plain

 

cs
a
ne

94:

fe

Yo
ay

202-78

a

 
Case 1:20-cv-01842 Document 1-1 Filed 07/08/20 Page 11 of 16

  
 

 

  
   

be Pe guise Prout}

iS. Aa arran Che: 7

  
 
 
  

yn Nar Re,

  

 

 

ay Nig:

BI EF $32.14 u

 

TYPE OF * ase, [O Nomedury She 4 Berton Rey BON 88 gener TAEnE
righ : ? — Feit ere ry
Bema SOM 000.00 €8Ch PL Chen ORT rer's “Ah 44 cu revi f 100.000 2 Oftach
PRA Ase “{S} RELAT FED TO PAR ACPEGN BEpwED EY Eg Chikt.

Judge:

   

ie

   

    

 

 

  

  
  
 
  

      
 
  
 
 

ALS ONPRACTS CORLLEC PERN CASES
Breach of Cin

3
Ss

  

: roach of}
: egotlabls

sore
Henyrsie nh
anal Bohs:

   
 

. duwata iC oheotos

 

ern
Cian Destruction of Prevais for

 

Lob ts Praperty Das
PD gay

  

sto

  

   

bevniiceceees one ATT TE AG SAG Sana NRA Rn mn NST STE SSH F Ane tate neem eee ee ene sean enen:

©. PERSONAL PORTS

 
   

 
    

  

ets raed She
es eee Enter!

: £3 Stal
3 14 Maly

 

  

eA aes

  

eae ;

     
 

  
  
 

i323 Tok

‘Yuses BOTS

 
Case 1:20-cv-01842 Document 1-1 Filed 07/08/20 Page 12 of 16

Information Sheet, Conti

 

IC. OTHERS sss

i Accouting

    
 
 

 

    

Yratie As

   

Pape Asks « iM ye = Soe Avis
Vanate Arbta 5 vio § P6.dd0hs

  

[od 20 Mork 2¢

   
     
 
  
  

ff Dvclarstory Judemont

 

 

 

 

ye
Tt

rod
Wierevstic [OJ
imemationst

 
    
      

Poriiture {ere

  
 
  

4
3
:
i
:
:
;

Foribiture (Ohher}

 

    

formance

        

 

:
i
t
:
i
;
:

 

 

nS

     

 

SAS

we

  

 

 
20-cv-01842 Document 1-1 Filed 07/08/20 Page 13 of 16

Case 1

2020 CA 002544 B

 

Pp

SED

ath

 

05/19/2020

 

j

 

   

 

ROKR

ae

3S FES

 

 

 

a

 

 

 

 

 

 
20-cv-01842 Document 1-1 Filed 07/08/20 Page 14 of 16

Case 1

Su

 

a
at
4 tat Be
shes m be
Fs ,
a we
a a
$A FA
ta oe
A 2
tne
ry =
aA a
be
zo

      

yak

 

 

serdar

i
lephanes CHET} 8TO.4

Te

 

    

 

j
j

 

 

2020.CA 002544 B

 

 

u the

Hil

+

2
-

+

TE IPs
by def

¥

Pera Ee

HL mMay |

YY Oe

 

 

 

 

 

 

a
E

09/19/2020

    

SSIES.

 

Sak SS

 
    

 

 

ae =
e . «
$e s os

 
Case 1:20-cv-01842 Document 1-1 Filed 07/08/20 Page 15 of 16

SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
CIVIL DIVISION
Civil Actions Branch
500 Indiana Avenue, N.W., Suite 5000, Washington, D.C. 20001
Telephone: (202) 879-1133 * Website: www.dccourts. gov

 

LUCIA DE LA CRUZ et al
Vs. C.A. No. 2020 CA 002544 B
ERIC A. ALEXANDER et al
INITIAL ORDER AND ADDENDUM

Pursuant to D.C. Code § 11-906 and District of Columbia Superior Court Rule of Civil Procedure
(“Super. Ct. Civ. R.”) 40-I, it is hereby ORDERED as follows:

(1) Effective this date, this case has assigned to the individual calendar designated below. All future filings
in this case shall bear the calendar number and the judge’s name beneath the case number in the caption. On
filing any motion or paper related thereto, one copy (for the judge) must be delivered to the Clerk along with the
original.

(2) Within 60 days of the filing of the complaint, plaintiff must file proof of serving on each defendant:
copies of the summons, the complaint, and this Initial Order and Addendum. As to any defendant for whom
such proof of service has not been filed, the Complaint will be dismissed without prejudice for want of
prosecution unless the time for serving the defendant has been extended as provided in Super. Ct. Civ. R. 4(m).

(3) Within 21 days of service as described above, except as otherwise noted in Super. Ct. Civ. R. 12, each
defendant must respond to the complaint by filing an answer or other responsive pleading. As to the defendant
who has failed to respond, a default and judgment will be entered unless the time to respond has been extended
as provided in Super. Ct. Civ. R. 55(a).

(4) At the time and place noted below, all counsel and unrepresented parties shall appear before the
assigned judge at an initial scheduling and settlement conference to discuss the possibilities of settlement and to
establish a schedule for the completion of all proceedings, including, normally, either mediation, case evaluation,
or arbitration. Counsel shall discuss with their clients prior to the conference whether the clients are agreeable to
binding or non-binding arbitration. This order is the only notice that parties and counsel will receive
concerning this Conference.

(5) Upon advice that the date noted below is inconvenient for any party or counsel, the Quality Review
Branch (202) 879-1750 may continue the Conference once, with the consent of all parties, to either of the two
succeeding Fridays. Request must be made not less than seven business days before the scheduling conference

date.
No other continuance of the conference will be granted except upon motion for good cause shown.

(6) Parties are responsible for obtaining and complying with all requirements of the General Order for Civil
cases, each judge’s Supplement to the General Order and the General Mediation Order. Copies of these orders
are available in the Courtroom and on the Court’s website http://www.dccourts.govw/.

Chief Judge Robert E. Morin

Case Assigned to: Judge KELLY A HIGASHI
Date: May 19, 2020
Initial Conference: 9:30 am, Friday, August 21, 2020
Location: Courtroom JM-4

500 Indiana Avenue N.W.

WASHINGTON, DC 20001
CAIO-60
Case 1:20-cv-01842 Document 1-1 Filed 07/08/20 Page 16 of 16

ADDENDUM TO INITIAL ORDER AFFECTING
ALL MEDICAL MALPRACTICE CASES

In accordance with the Medical Malpractice Proceedings Act of 2006, D.C, Code § 16-2801,
et seq. (2007 Winter Supp.), "[a]fter an action is filed in the court against a healthcare provider
alleging medical malpractice, the court shall require the parties to enter into mediation, without
discovery or, if all parties agree[,] with only limited discovery that will not interfere with the
completion of mediation within 30 days of the Initial Scheduling and Settlement Conference
("ISSC"), prior to any further litigation in an effort to reach a settlement agreement. The early
mediation schedule shall be included in the Scheduling Order following the ISSC. Unless all
parties agree, the stay of discovery shall not be more than 30 days after the ISSC."
D.C. Code § 16-2821.

To ensure compliance with this legislation, on or before the date of the ISSC, the Court will
notify all attorneys and pro se parties of the date and time of the early mediation session and the
name of the assigned mediator. Information about the early mediation date also is available over
the internet at https://www:dccourts.gov/pa/. To facilitate this process, all counsel and pro se
parties in every medical malpractice case are required to confer, jointly complete and sign an
EARLY MEDIATION FORM, which must be filed no later than ten (10) calendar days prior to the
ISSC. D.C. Code § 16-2825 Two separate Early Mediation Forms are available. Both forms may be
obtained at www.dccourts.gov/medmalmediation. One form is to be used for early mediation with a
mediator from the multi-door medical malpractice mediator roster; the second form is to be used for
early mediation with a private mediator. Both forms also are available in the Multi-Door Dispute
Resolution Office, Suite 2900, 410 E Street, N.W. Plaintiff's counsel is responsible for eFiling the
form and is required to e-mail a courtesy copy to earlymedmal@dcsc.gov. Pro se Plaintiffs who
elect not to eFile may file by hand in the Multi-Door Dispute Resolution Office.

A roster of medical malpractice mediators available through the Court's Multi-Door Dispute
Resolution Division, with biographical information about each mediator, can be found at
www.dccourts.gov/medmalmediation/mediatorprofiles. All individuals on the roster are judges or
lawyers with at least 10 years of significant experience in medical malpractice litigation.
D.C. Code § 16-2823(a), If the parties cannot agree on a mediator, the Court will appoint one.
D.C. Code § 16-2823(b).

The following persons are required by statute to attend personally the Early Mediation
Conference: (1) all parties; (2) for parties that are not individuals, a representative with settlement
authority; (3) in cases involving an insurance company, a representative of the company with
settlement authority; and (4) attorneys representing each party with primary responsibility for the
case. D.C. Code § 16-2824.

No later than ten (10) days after the early mediation session has terminated, Plaintiff must
eFile with the Court a report prepared by the mediator, including a private mediator, regarding:
(1) attendance; (2) whether a settlement was reached; or, (3) if a settlement was not reached, any
agreements to narrow the scope of the dispute, limit discovery, facilitate future settlement, hold
another mediation session, or otherwise reduce the cost and time of trial preparation.
D.C. Code§ 16-2826. Any Plaintiff who is pro se may elect to file the report by hand with the Civil
Actions Branch. The forms to be used for early mediation reports are available at
www.dccourts.gov/medmalmediation.

Chief Judge Robert E. Morin

CAIO-60
